             Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 1 of 11




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6

 7   SEAN WILSON, individually and on behalf of   No. 18-cv-05276-RSL
     all others similarly situated,
 8                                                STIPULATION AND ORDER RE
                            Plaintiff,            AGREED RIDER TO PROTECTIVE
 9                                                ORDER REGARDING THE USE AND
                                                  DISCLOSURE OF DISCOVERY
10          v.                                    PRODUCED BY NONPARTY
                                                  FACEBOOK, INC.
11   HUUUGE, INC., a Delaware corporation,
12
                            Defendant.
13
                                                  Noting Date: October 30, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              T OUSLEY B RAIN S TEPHENS PLLC
       Stipulation and Order                                      1700 Seventh Avenue, Suite 2200
       Case No. 18-CV-05276-RSL- i                                 Seattle, Washington 98101-4416
                                                               Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 2 of 11




 1           This agreement is entered into between and among nonparty Facebook, Inc. (“Facebook”)

 2   and the parties to the action captioned above, specifically: Sean Wilson (“Plaintiff”), the named

 3   plaintiff in Wilson v. Huuuge, No. 18-cv-05276-RSL, (the “Action”), and defendant Huuuge Inc.

 4   (“Defendant” and collectively with Plaintiff, the “Parties”). The Parties and Facebook anticipate

 5   that Facebook will produce documents in this action that contain sensitive information that is

 6   necessary to provide notice of the Class Action Settlement Agreement to members of the

 7   Settlement Class because Defendants do not possess this information.

 8           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good

 9   cause for the following Agreed Rider To Protective Order Regarding The Use And Disclosure

10   Of Discovery Produced By Nonparty Facebook, Inc. (“Rider”).

11           PURPOSES AND LIMITATIONS

12           Facebook Protected Material designated under the terms of this Rider shall be used by the

13   Class Action Administrator and Plaintiff solely for the purpose of providing notice to and verifying

14   and paying the recovery amount owed to each member of the Settlement Class. Facebook Protected

15   Material shall not be used directly or indirectly for any other purpose whatsoever.

16           No Facebook Protected Material provided by Facebook to the Class Action Administrator

17   under the terms of this Rider may be shared with any of the Parties, unless specifically authorized

18   by this Rider.

19           It is the intention of Facebook and the Parties that this Rider will protect all materials

20   produced by Facebook in the Action unless otherwise specified.

21           DEFINITIONS

22                    “Class Action Administrator” means Angeion Group, acting as class action

23   administrator to effect the Class Action Settlement Agreement entered.

24                    “Class Action Settlement Agreement” means the document filed at ECF No. 99-1

25   in the Action.

26

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                   1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 1                                         Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
                Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 3 of 11




 1                    “Outside Counsel” means (i) outside counsel who appear on the pleadings as

 2   counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is reasonably

 3   necessary to disclose the information for this litigation.

 4                    “Facebook Protected Material” means any discovery produced by Facebook in the

 5   Actions.

 6                    “Settlement Class” has the meaning provided in the Class Action Settlement

 7   Agreement.

 8                    “Protective Order” means the Western District of Washington’s Model Stipulated

 9   Protective Order that the Parties hereby adopt for class action settlement only.

10           COMPUTATION OF TIME

11                    The computation of any period of time prescribed or allowed by this Order shall

12   be governed by the provisions for computing time set forth in Federal Rules of Civil

13   Procedure 6.

14           SCOPE

15                    The protections conferred by this Rider cover not only the Facebook Protected

16   Material governed by this Rider as addressed herein, but also any information copied or extracted

17   therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

18   conversations, or presentations by the Plaintiff or their counsel in court or in other settings that

19   might reveal Facebook Protected Material.

20                    Nothing in this Rider shall prevent or restrict Facebook’s own disclosure or use of

21   its own Facebook Protected Material for any purpose, and nothing in this Rider shall preclude

22   Facebook from showing its Facebook Protected Material to an individual who prepared the

23   Facebook Protected Material.

24           DURATION

25                    Even after the termination of this case, the confidentiality obligations imposed by

26   this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order

27   otherwise directs, subject to the Final Disposition clause herein.
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                       1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 2                                             Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 4 of 11




 1            ACCESS TO FACEBOOK PROTECTED MATERIAL

 2                    Basic Principles. All Facebook Protected Material shall be used solely for the

 3   purpose of providing notice to and verifying and paying the recovery amount owed to members of

 4   the Settlement Class, and not for any other purpose whatsoever, including without limitation any

 5   other litigation, patent prosecution or acquisition, patent reexamination or reissue proceedings, or

 6   any business or competitive purpose or function. Facebook Protected Material shall not be

 7   provided, distributed, disclosed, or made available to anyone except as expressly provided in this

 8   Rider.

 9                    Secure Storage, No Export. Facebook Protected Material must be stored and

10   maintained by a Receiving Party at a location in the United States and in a secure manner that

11   ensures that access is limited to the persons authorized under this Rider. To ensure compliance

12   with applicable United States Export Administration Regulations, Facebook Protected Material

13   may not be exported outside the United States or released to any foreign national (even if within

14   the United States).

15                    Legal Advice Based on Facebook Protected Material. Nothing in this Rider shall

16   be construed to prevent counsel from advising their clients with respect to this case based in whole

17   or in part upon Facebook Protected Materials, provided counsel does not disclose the Facebook

18   Protected Material itself except as provided in this Rider.

19                    Limitations. Nothing in this Rider shall restrict in any way Facebook’s use or

20   disclosure of its own Facebook Protected Material.

21                    Designation. For the avoidance of doubt, in all circumstances not specifically

22   addressed by this Rider, all Facebook Protected Material shall be treated as if designated

23   “CONFIDENTIAL” under the Protective Order regardless of whether the Facebook Protected

24   Material has been stamped or marked in accordance with that Order.

25

26

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                   1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 3                                         Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
                Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 5 of 11




 1              USE OF PROTECTED MATERIAL

 2                    It is Facebook’s and the Parties’ intention that Facebook will produce Facebook

 3   Protected Materials directly to the Class Action Administrator, with no production to any of the

 4   Parties.

 5                    Unless otherwise ordered by the Court or authorized through the prior written

 6   consent of Facebook, the Class Action Administrator may disclose Facebook Protected Materials

 7   only to those members of the Class Action Administrator’s staff, or to any copying, clerical or

 8   other support services working at the direction of the Class Action Administrator, to whom

 9   disclosure is reasonably necessary in order to provide notice to and/or to verify and pay the

10   recovery amount owed to members of the Settlement Class, provided that each such person to

11   whom disclosure is made must first agree to be bound by the provisions of this Rider by signing

12   a copy of Exhibit A.

13                    Nothing in the foregoing paragraph is intended to restrict the Class Action

14   Administrator from disclosing to a member of the Settlement Class any Facebook Protected

15   Material that specifically relates to that individual.

16                    Certain Members of the Settlement Class: Thirty days prior to the claims deadline,

17   and subject to Facebook’s prior written consent (such consent not to be unreasonably withheld),

18   the Class Action Administrator shall furnish to Counsel for Plaintiff the contact information for

19   and Lifetime Spending Amount associated with each Settlement Class Member who (1) has a

20   Lifetime Spending Amount of greater than or equal to $25,000, and (2) has not yet filed a claim.

21                    For the avoidance of doubt, no Settlement Class Member contact information or

22   Lifetime Spending Amounts shall be provided to counsel for Plaintiff unless counsel for Plaintiff

23   have been appointed by the Court as Class Counsel.

24                    Any contact information disclosed to counsel for Plaintiff pursuant to this section

25   shall be used solely for the purpose of providing notice of the Class Action Settlement Agreement

26   to members of the Settlement Class, and counsel for Plaintiff shall disclose Contact Information

27   only to counsel’s staff, or to any copying, clerical or other support services working at the direction
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                     1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 4                                           Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 6 of 11




 1   of counsel for Plaintiff, to whom disclosure is reasonably necessary to provide notice to the

 2   member. All Contact Information relating to a member of the Settlement Class shall be destroyed

 3   by counsel for Plaintiff upon confirmation that the member has received actual notice of the Class

 4   Action Settlement.

 5           CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

 6                    This Rider is intended to provide no mechanism to the Parties through which they

 7   can challenge the designation or protected status of Facebook Protected Materials.

 8           SUBPOENAS OR COURT ORDERS

 9                    If at any time Facebook Protected Material is subpoenaed by any court, arbitral,

10   administrative, or legislative body, the Party to whom the subpoena or other request is directed

11   shall immediately give prompt written notice thereof to Facebook and to its counsel and shall

12   provide Facebook with an opportunity to move for a protective order regarding the production of

13   Facebook Protected Materials implicated by the subpoena.

14           FILING PROTECTED MATERIAL

15                    Absent written permission from Facebook or a court Order secured after

16   appropriate notice to all interested persons, the Plaintiff may not file or disclose in the public record

17   any Facebook Protected Material.

18           INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER

19                    In the event of a disclosure of any Facebook Protected Material pursuant to this

20   Rider to any person or persons not authorized to receive such disclosure under this Rider, or in any

21   circumstance not authorized under this Rider, the party responsible for having made such

22   disclosure, and each party with knowledge thereof, must immediately notify counsel for Facebook

23   (a) in writing, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

24   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

25   this Order, and (d) request such person or persons execute the “Acknowledgment and Agreement

26   to Be Bound” that is attached hereto as Exhibit A.

27
                                                                        T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                       1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 5                                             Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
                Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 7 of 11




 1                    Unauthorized or inadvertent disclosure does not change the status of Facebook

 2   Protected Material or waive the right to hold the disclosed document or information as Protected.

 3           FINAL DISPOSITION

 4                    Not later than ninety (90) days after closure of the Final Disposition of this case,

 5   Counsel for Plaintiff and the Class Action Administrator shall return all Discovery Material of a

 6   Producing Party to the respective outside counsel of the Producing Party or destroy such Material,

 7   at the option of Facebook. For purposes of this Order, “Final Disposition” occurs after an order,

 8   mandate, or dismissal finally terminating the above-captioned action with prejudice, including all

 9   appeals.

10                    Counsel for Plaintiff that has received any such Discovery Material, as well as the

11   Class Action Administrator, shall certify in writing that all such materials have been returned to

12   counsel for Facebook or destroyed.

13           MISCELLANEOUS

14                    Termination of Matter and Retention of Jurisdiction. The Parties and Facebook

15   agree that the terms of this Rider shall survive and remain in effect after the Final Determination

16   of the Actions. The Court shall retain jurisdiction after Final Determination of the matter to hear

17   and resolve any disputes arising out of this Rider.

18                    Successors. This Rider shall be binding upon Facebook and the Parties hereto, their

19   attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

20   representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

21   experts, and any persons or organizations over which they have direct control.

22                    Discovery Rules Remain Unchanged. Nothing herein shall alter or change in any

23   way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for the

24   United States District Court for the Western District of Washington, or the Court’s own orders.

25   Identification of any individual pursuant to this Rider does not make that individual available for

26   deposition or any other form of discovery outside of the restrictions and procedures of the Federal

27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                     1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 6                                           Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 8 of 11




 1   Rules of Civil Procedure, the Local Rules for the United States District Court for Western District

 2   of Washington, or the Court’s own orders.

 3

 4                                *                  *                           *

 5           Respectfully submitted,

 6

 7   Dated: November 2, 2020                      By: /s/ Todd Logan

 8                                                Rafey S. Balabanian*
                                                  rbalabanian@edelson.com
 9
                                                  Todd Logan*
10                                                tlogan@edelson.com
                                                  Brandt Silver-Korn*
11                                                bsilverkorn@edelson.com
                                                  EDELSON PC
12                                                123 Townsend Street, Suite 100
                                                  San Francisco, California 94107
13
                                                  Tel: 415.212.9300/Fax: 415.373.9435
14
                                                  By: /s/ Cecily C. Shiel
15                                                TOUSLEY BRAIN STEPHENS PLLC
                                                  Cecily C. Shiel, WSBA #50061
16                                                cshiel@tousley.com
                                                  1700 Seventh Avenue, Suite 2200
17
                                                  Seattle, Washington 98101-4416
18                                                Tel: 206.682.5600

19                                                Plaintiff’s Attorneys and Class Counsel
20                                                *Admitted pro hac vice
21
      Dated: November 2, 2020                      By: /s/ Jaime Drozd Allen
22                                                 Stuart R. Dunwoody, WSBA #13948
                                                   Jaime Drozd Allen, WSBA #35742
23                                                 Cyrus E. Ansari, WSBA #52966
                                                   Davis Wright Tremaine LLP
24                                                 920 Fifth Avenue, Suite 3300
                                                   Seattle, Washington 98104-1610
25                                                 Tel: (206) 622-3150; Fax: (206) 757-7700
                                                   Email: jaimeallen@dwt.com
26                                                 Email: stuartdunwoody@dwt.com
                                                   Email: cyrusansari@dwt.com
27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                   1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 7                                         Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 9 of 11



                                          Attorneys for Defendant Huuuge, Inc.
 1

 2   Dated: November 2, 2020             By: /s Lauren J. Pomeroy
 3
                                         Michael G. Rhodes (Cal. Bar No. 116127)
 4                                       (rhodesmg@cooley.com)
                                         Whitty Somvichian (Cal. Bar No. 194463)
 5                                       (wsomvichian@cooley.com)
                                         Lauren J. Pomeroy (Cal. Bar No. 291604)
 6                                       (lpomeroy@cooley.com)
 7                                       COOLEY LLP
                                         101 California Street, 5th Floor
 8                                       San Francisco, CA 94111-5800
                                         Telephone:     (415) 693-2000
 9                                       Facsimile:     (415) 693-2222
10                                       Attorneys for Nonparty Facebook, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                          T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and [Proposed] Order                         1700 Seventh Avenue, Suite 2200
     Case No. 18-CV-05276-RSL- 8                               Seattle, Washington 98101-4416
                                                           Tel: 206.682.5600 • Fax: 206.682.2992
            Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 10 of 11




 1                                         ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
            Dated this 2nd day of November, 2020.
 5

 6

 7                                          ROBERT S. LASNIK
                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                        T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and [Proposed] Order                       1700 Seventh Avenue, Suite 2200
     Case No. 18-CV-05276-RSL- 9                             Seattle, Washington 98101-4416
                                                         Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05276-RSL Document 115 Filed 11/02/20 Page 11 of 11




 1                                            EXHIBIT A
 2           I,                                    , acknowledge and declare that I have received a
 3   copy of the Agreed Rider To Protective Order Regarding The Use And Disclosure Of
 4   Discovery Produced By Nonparty Facebook, Inc. (“Rider”) in Wilson v. Huuuge, No. 18-cv-
 5   05276-RSL, United States District Court, District of Washington, Western District. Having
 6   read and understood the terms of the Rider, I agree to be bound by the terms of the Rider and
 7   consent to the jurisdiction of said Court for the purpose of any proceeding to enforce the terms
 8   of the Rider.
 9           Name of individual:
10           Present occupation/job description:
11

12

13
             Name of Company or Firm:
14
             Address:
15

16           Dated:

17

18                                                       [Signature]
19

20

21

22

23

24

25

26

27
                                                                   T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                 1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 1                                       Seattle, Washington 98101-4416
                                                                    Tel: 206.682.5600 • Fax: 206.682.2992
